             Case 1:20-cv-02495-EGS Document 9 Filed 10/14/20 Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


  PUBLIC CITIZEN,

                Plaintiff,

                             v.                        Civil Action No. 20-CV-2495 (EGS)

  UNITED STATES DEPARTMENT OF
  LABOR,

                Defendant.


                                    DEFENDANT’S ANSWER

        Defendant United States Department of Labor hereby responds to Plaintiff’s Complaint

(ECF No. 1). In response to the numbered paragraphs of the Complaint, Defendant responds as

follows, using the same paragraph numbering as is found in the Complaint:

        1.      This paragraph consists of Plaintiff’s characterization of its Complaint, to which

no response is required.

        2.      This paragraph contains Plaintiff’s conclusions of law, to which no response is

required.


        3.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph, except to admit that Plaintiff submitted the FOIA

request at issue in this action.

        4.      Defendant admits the allegations set forth in the first sentence of this paragraph.

The second sentence contains Plaintiff’s conclusions of law, to which no response is required.
            Case 1:20-cv-02495-EGS Document 9 Filed 10/14/20 Page 2 of 5




       5.      Defendant admits that Plaintiff submitted a FOIA request to Defendant on May 1,

2020 and respectfully refers the Court to that request for a complete and accurate statement of

its contents. See ECF No. 1, Ex. 1.

       6.      Defendant admits that Plaintiff submitted a FOIA request to Defendant on May 1,

2020 and respectfully refers the Court to that request for a complete and accurate statement of

its contents. See ECF No. 1, Ex. 1.

       7.      Defendant admits that Plaintiff submitted a request for expedited processing of its

FOIA request and respectfully refers the Court to that request for a complete and accurate

statement of its contents. See ECF No. 1, Ex. 1.

       8.      Admitted.

       9.      Admitted.

       10.     Admittted.

       11.     Defendant admits that on May 12, 2020, it sent an email to Plaintiff about the

FOIA request. Defendant respectfully refers the Court to that correspondence for a complete

and accurate statement of its contents.

       12.     Defendant admits that on May 18, 2020, it sent an email to Plaintiff about the

FOIA request. Defendant respectfully refers the Court to that correspondence for a complete and

accurate statement of its contents.

       13.     Defendant admits that on May 18, 2020, it received a letter from Plaintiff about

the FOIA request. Defendant respectfully refers the Court to that correspondence for a

complete and accurate statement of its contents. See ECF No. 1, Ex. 2.




                                                   2
         Case 1:20-cv-02495-EGS Document 9 Filed 10/14/20 Page 3 of 5




      14.     Defendant admits that on May 21, 2020, it sent Plaintiff an email about the FOIA

request. Defendant respectfully refers the Court to that correspondence for a complete and

accurate statement of its contents.

      15.     Defendant admits that on July 10, 2020, it sent Plaintiff an email about the FOIA

request. Defendant respectfully refers the Court to that correspondence for a complete and

accurate statement of its contents.

      16.     Defendant admits that on July 22, 2020, it sent Plaintiff an email about the FOIA

request. Defendant respectfully refers the Court to that correspondence for a complete and

accurate statement of its contents.

      17.     Defendant admits that on August 4, 2020, it received an email from Plaintiff

about the FOIA request. Defendant respectfully refers the Court to that correspondence for a

complete and accurate statement of its contents.

      18.     Defendant admits that on August 5, 2020, it sent email to Plaintiff about the FOIA

request. Defendant respectfully refers the Court to that correspondence for a complete and

accurate statement of its contents.

      19.     Defendant admits that on August 17 and 27, 2020, it received emails from

Plaintiff about the FOIA request. Defendant respectfully refers the Court to that

correspondence for a complete and accurate statement of its contents. Defendant admits the

allegation in the second sentence of this paragraph.

      20.     This paragraph consists of Plaintiff’s legal conclusions regarding 5 U.S.C.

§ 552(a)(6)(A)(i), to which no response is required.

      21.     Defendant admits that more than 20 days have passed since Plaintiff submitted its

FOIA request on May 1, 2020. Defendant denies the allegation in the second sentence.



                                                3
            Case 1:20-cv-02495-EGS Document 9 Filed 10/14/20 Page 4 of 5




       22.     This paragraph consists of Plaintiff’s legal conclusions regarding 29 C.F.R.

§ 70.25, to which no response is required.

       23.     Defendant admits that more than 10 days have passed since Plaintiff submitted its

request for expedited processing on May 1, 2020. Defendant admits that it has not made a

determination on Plaintiff’s request for expedited processing.

       24.     Defendant admits that it has not made a determination on Plaintiff’s request for a

fee waiver.

       25.     This paragraph consists of Plaintiff’s legal conclusions regarding 5 U.S.C.

§ 552(a)(3)(A), to which no response is required.

       26.     This paragraph contains Plaintiff’s conclusion of law, to which no response is

required. To the extent a response is required, Defendant denies the allegation.

                                                ***

       The remainder of the Complaint sets forth Plaintiff’s prayer for relief, to which no

response is required. To the extent a response is required, Defendant denies that Plaintiff is

entitled to any of the relief sought. Except to the extent expressly admitted or qualified above,

Defendant denies each and every allegation of the Complaint.

                                             DEFENSES


       1.      Defendant’s actions did not violate the FOIA or any other statutory or regulatory

       provision.

       2.      Plaintiff is not entitled to compel production of records exempt from disclosure

       by one or more exemptions or exclusions of the FOIA, 5 U.S.C. § 552 et seq.




                                                 4
         Case 1:20-cv-02495-EGS Document 9 Filed 10/14/20 Page 5 of 5




Date: October 14, 2020               Respectfully submitted,

                                     JEFFREY BOSSERT CLARK
                                     Acting Assistant Attorney General

                                     MARCIA BERMAN
                                     Assistant Director, Federal Programs Branch

                                     /s/ Andrew I. Warden
                                     ANDREW I. WARDEN (IN Bar No. 23840-49)
                                     Senior Trial Counsel, Federal Programs Branch
                                     United States Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L Street, N.W.
                                     Washington, DC 20005
                                     Tel: (202) 616-5084
                                     Fax: (202) 616-8470
                                     Email: Andrew.Warden@usdoj.gov




                                      5
